Citation Nr: 1550246	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982, and December 1984 to December 1988.  He also had additional National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Seattle, Washington, respectively.  Jurisdiction of the Veteran's claims file is currently at the Winston-Salem, North Carolina, RO.  

In the December 2008 rating decision, the RO denied service connection for a cervical spine disorder.  In the September 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder.  The RO treated the cervical spine claim as a claim to reopen in the September 2009 rating decision.  The Board notes that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); see also King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).  Thus, the issue of entitlement to service connection for a cervical spine disorder is an original claim, and not a claim to reopen.

In August 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's current cervical spine disorder had its onset during military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his cervical spine disorder was incurred during his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

Cervical Spine

The Veteran contends that his current cervical spine disorder had its onset following a document in-service motor vehicle accident (MVA).  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for cervical spine disorder.  

Of record is the April 1985 accident report showing that the Veteran was a passenger in the car when it swerved and hit a tree.  X-rays at that time show some abnormalities in the neck with possible compression fracture-including a notation of dextroscoliosis.  From July 1986 to September 1986, the Veteran was treated for neck complaints-including a neck brace and a notation of a whiplash injury.  An August 1986 x-ray of the thoracic and cervical spine was normal.  Subsequent neck examinations during his National Guard service were within normal limits.  

In November 2006, the Veteran was afforded a VA examination of the spine, during which the Veteran reported neck pain since an in-service car accident in 1985.  X-rays of the cervical spine revealed degenerative changes at C3-C6 with chronic loss of height.  The radiologist described very mild joint space narrowing at multiple levels, but was otherwise unremarkable.  The examiner diagnosed cervical spondylosis.  

Following review of the claims file and interview and examination of the Veteran, the examiner opined that the "current Xray findings suggest a continuation of the process observed on the 1985 XRs.  I would opine that the cervical spine condition is related to c-spine injuries in military service."  She discussed the positive and negative evidence of record and provided a detailed rationale for her opinion.  

The Veteran was afforded another VA examination of the cervical spine in September 2012.  The examiner diagnosed cervical spine moderate stenosis with bilateral foraminal narrowing and facet degeneration treated with cervical laminoplasty C3-C6 with residual degenerative disc disease/degenerative arthritis.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's current cervical spine disorder is unrelated to his military service.  She also provided a detailed rationale for her opinion.  

The Board finds that both the 2006 and 2012 VA examiners are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight.

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for cervical spine disorder is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for cervical spine disorder is granted.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


